       Case 1:20-cv-06345-BCM Document 98 Filed 09/10/21 Page 1 of 2

BENESCH, FRIED LAN DER, COPLAN & ARONOFF LLP
Daniel Meier (DM-0328)
39 Broadway, 25th Floor
New York, NY
Telephone: 646.798.8901
Facsimile: 646.798.8902
Email: dmeier@beneschlaw.com

Attorney jhr Defendant Torrent Pharma, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

·-·····-·----····-·--·········-X
Echo Bay Pharmaceuticals, LLC,
Plaintifj;


                                                        NOTICE OF
Torrent Pharma, Inc.,                                   SUBSTITUTION OF COUNSEL
Defendant.



       PLEASE TAKE NOTICE that Rabea Jamal Zayed, Ben D. Kappelman, Wendy M. Feng,

and Donna Reuter of Dorsey & Whitney LLP are no longer counsel to Defendant Torrent Phanna,

Inc. (..Torrenf'), and that Daniel Meier of Benesch, Friedlander, Coplan & Arno ff LLP is hereby

substituted as counsel to Torrent. Please update the Court records to reflect counsel's current

contact infon11ation and address as indicated herein.



Dated: New York, NY                               /s/ Daniel.,,,,,M.
                                             By:_,,~               __ ,.,Meier
                                                                         _ __
September 10, 2021                           Daniel Meier
                                             BENESCH, FRIEDLANDER,
                                             COPLAN &ARONOFF LLP
                                             Daniel Meier (DM~0328)
                                             39 Broadway, 25th Floor
                                             New York, NY
                                             Telephone: 646.798.8901
                                             Facsimile: 646.798.8902
                                             Email; dmeier@beneschlaw.com
                                             Attorney /hr Defendant Torrent Pharma, Inc.
       Case 1:20-cv-06345-BCM Document 98 Filed 09/10/21 Page 2 of 2



                                                            ~;:;//
                                                             //    ,1
                                            :         pp    1:t:k-'/_:-_-_----_-- - - - -
                                           DORSEY & WHITNEY LLP
                                           Rabea famal Zayed (admitted prn hac vice)
                                           Ben D. Kappe Iman
                                           Wendy M. Feng (admitted pro hac vice)
                                           Donna Reuter (admitted pro hac vice)
                                           zayed .~j@dorsey.com
                                           kappelman.ben@dorscy.com
                                           fong.wcndy@dorsey.com
                                           renter .donna@)dorsey.com
                                           50 South Sixth Street, Suite 1500
                                           Minneapolis, Minnesota 55402
                                           (612) 340-2600




                               CERTIFICATE OF SERVICE

       I, Daniel Meier, hereby certify that on the 10th day of September, 2021, I caused a true
and correct copy of the foregoing Notice of Substitution of Counsel to be served via the
Court's CM/ECF system on those parties receiving Notice of Electronic Filing generated by the
Court's CM/ECF system.



Dated: New York, NY
September 10, 2021
                                                                  s/ Daniel 1\;f Meier
                                                                  Daniel M. Meier (DM-0328)




                                                2
